           Case 18-11606               Doc       Filed 03/11/19            Entered 03/11/19 12:59:06                     Desc Main
                                                     Document              Page 1 of 5
Fill in this information to identify the case:


Debtor 1 Mary J. Furtado

Debtor 2
(Spouse, if filing)
United States Bankruptcy Court for the District of Massachusetts

Case number 18-11606-MSH


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                     12/15
 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
 principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
 to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: MTGLQ Investors, L.P.                                              Court claim no. (if known): 2



 Last four digits of any number
 you use to identify the debtor’s 3330                                               Date of payment change: April 1, 2019
 account:                                                                            Must be at least 21 days after date of this notice

                                                                                     New total payment:            $1,580.01

                                                                                     Principal, interest, and escrow, if any

  Part 1:      Escrow Account Payment Adjustment

  1. Will there be a change in the debtor’s escrow account payment?

         No


         Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the
     basis for the change. If a statement is not attached, explain why: ___________________________________________________

               Current escrow payment:       $633.21             New escrow payment: $643.54


  Part 2:      Mortgage Payment Adjustment

  2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's
     variable-rate note account?

      No

            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
           attached, explain why:

               Current interest rate:      ____________    New interest rate:                      _________________
               Current principal and interest payment: ___________________ New principal and interest payment:
               _______________




Official Form 410S1                      Notice of Mortgage Payment Change                                                     page 1
               Case 18-11606               Doc          Filed 03/11/19       Entered 03/11/19 12:59:06                     Desc Main
                                                            Document         Page 2 of 5
Debtor1 Mary J. Furtado                                                            Case Number (If known):18-11606-MSH
               First Name        Middle Name           Last Name


  Part 3:           Other Payment Change


  3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No

              Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
               modification agreement. (Court approval may be required before the payment change can take effect.)

                   Reason for change:

      Current mortgage payment: $ _______________                  New mortgage payment: $ _____________________


   Part 4: Sign Here

     The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address
     and telephone number.

     Check the appropriate box.

    ❐I am the creditor.
    ☒I am the creditor’s authorized agent.

     I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of
     my knowledge, information, and reasonable belief.
           /s/ Tatyana P. Tabachnik
            _____________________________________________
           Signature                                                                Date 03/11/2019_________________




  Print:                                                                         Title   Attorney for MTGLQ Investors, L.P.
        Daniel Murphy, Esquire
        Elizabeth M. Abood-Carroll, Esquire
        Matthew Dailey, Esquire
        Michael Swain, Esquire
        Patrick Martin, Esquire
        Tatyana P. Tabachnik, Esquire
  ________________________________

  First Name                 Middle Name            Last Name




     Company            Orlans PC


     Address            PO Box 540540
                        Number             Street

                        Waltham, MA 02454


  Contact phone        (781) 790-7800                                            Contact Email: bankruptcyNE@orlans.com




Official Form 410S1                            Notice of Mortgage Payment Change                                              page 2
Case 18-11606   Doc   Filed 03/11/19   Entered 03/11/19 12:59:06   Desc Main
                          Document     Page 3 of 5
                  Case 18-11606                   Doc         ESCROW
                                                           Filed       ACCOUNT
                                                                 03/11/19      HISTORY
                                                                           Entered 03/11/19 12:59:06                              Desc Main
Loan                                                           Document    Page 4 of 5                                                  Date: April 1, 2019
♦   This statement itemizes your actual escrow account transactions since your previous analysis statement or initial disclosure. The projections from your previous
    escrow analysis are to the left of the actual payments, disbursements and escrow balance. By comparing the actual escrow payments to the previous projections
    listed, you can determine where a difference may have occurred.
♦   An asterisk (*) indicates a difference from the projected activity in either the amount or date.
♦   When applicable, the letter “E” beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.
♦   Your projected low point may or may not have been reached based on one or more of the following factors:
PAYMENT(S)                                                  TAXES                                                INSURANCE
• Monthly payment(s) received earlier OR later              • Tax rate and/or assessed value changed             • Premium changed
  than expected                                             • Exemption status lost or changed                   • Coverage changed
• Monthly payment(s) received were less than OR             • Supplemental/Delinquent tax paid                   • Additional premium paid
  greater than expected                                     • Tax bill paid earlier OR later than expected       • Insurance bill paid earlier OR later than expected
• Previous overage was returned to escrow                   • Tax installment not paid                           • Premium was not paid
• Previous shortage not paid entirely                       • Tax refund received                                • Premium refund received
                                                            • New tax escrow requirement paid                    • New insurance escrow requirement paid
                                                                                                                 • Lender placed insurance premium paid
               PAYMENTS TO ESCROW                 DISBURSEMENTS FROM ESCROW                                                              ESCROW BALANCE
MONTH         PROJECTED     ACTUAL                   PROJECTED      ACTUAL              DESCRIPTION                                 PROJECTED        ACTUAL
                                                                                        BEGINNING BALANCE                                      .00           -7,544.73
    04/18                                                                                                                                      .00<          -7,544.73
    05/18                                                                                                                                      .00           -7,544.73
    06/18                                                                                                                                      .00           -7,544.73
    07/18                                                                                                                                      .00           -7,544.73
    08/18                                                                                                                                      .00           -7,544.73
    09/18                       1,266.42                                                                                                       .00           -6,278.31
    10/18                                                               1,041.84 *      CITY TAXES                                             .00           -7,320.15
    10/18                                                                 336.48        HOMEOWNERS INS                                         .00           -7,656.63
    11/18                                                                 112.16 *      HOMEOWNERS INS                                         .00           -7,768.79
    12/18                         633.21                                  112.16 *      HOMEOWNERS INS                                         .00           -7,247.74
    01/19                         633.21                                  112.16 *      HOMEOWNERS INS                                         .00           -6,726.69
    01/19                                                               2,230.67        CITY TAXES                                             .00           -8,957.36
    02/19                         -557.23                                                                                                      .00           -9,514.59<
    03/19                                                                                                                                      .00           -9,514.59
TOTALS                 0.00     1,975.61                   0.00         3,945.47

Under Federal Law (RESPA) the lowest monthly balance in your escrow account should not exceed $0.00 or 1/6th of the total anticipated
annual disbursement from your escrow account, unless your mortgage documents or state law specifies a lower amount. When your
escrow balance reaches its lowest point during the account cycle, that balance is targeted to be your cushion amount. Under the Mortgage
Contract or State or Federal Law, the targeted low point in your escrow account is $0.00 and the actual low point balance was -$9,514.59;
the amount is indicated with an arrow (<).




Selene Finance LP is a debt collector attempting to collect a debt and any information obtained will be used for that purpose.

Please note that if you are in bankruptcy or received a bankruptcy discharge of this debt, this communication is not an attempt to collect
the debt against you personally.
For Servicemembers and their Dependents: The Federal Servicemembers Civil Relief Act and certain state laws provide important
protections for you, including, under most circumstances, a prohibition on foreclosure during and twelve months after the servicemember’s
active duty service. Selene will not foreclose on the property of a servicemember or his or her dependent during that time, except pursuant
to a court order. You also may be entitled to other protections under these laws, including interest rate and fee relief. Please contact us to
learn more about your rights.
   Case 18-11606       Doc     Filed 03/11/19    Entered 03/11/19 12:59:06        Desc Main
                                   Document      Page 5 of 5



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

In re:

Mary J. Furtado                                    Chapter 13
                                                   Case Number 18-11606
         Debtor                                    Honorable Melvin S. Hoffman

____________________________________/

                                CERTIFICATE OF SERVICE

        I, Tatyana P. Tabachnik, Attorney of Orlans PC, do hereby certify that on March 11,
2019, I caused to be served a copy of Notice of Payment Change on the service list below by first
class mail, postage prepaid or other method specified on the list.

Date: March 11, 2019
                                                    Respectfully Submitted,

                                                    /s/ Tatyana P. Tabachnik_______
                                                    Daniel Murphy, Esq. 559440
                                                    Elizabeth M. Abood-Carroll, Esq. 569551
                                                    Matthew Dailey, Esq. 672242
                                                    Michael Swain, Esq. 676513
                                                    Patrick Martin, Esq. 669534
                                                    Tatyana P. Tabachnik, Esq. 673236
                                                    Orlans PC
                                                    Attorneys for MTGLQ Investors, L.P.
                                                    PO Box 540540
                                                    Waltham, MA 02454
                                                    (781) 790-7800
                                                    Email: bankruptcyNE@orlans.com
                                                    File Number: 18-007952


VIA US MAIL
Mary J. Furtado
24 Cavalier Ave
Taunton, MA 02780

VIA ECF
Thomas Benner, Esq., on behalf of Debtor
John Fitzgerald Esq., Assistant U.S. Trustee
Carolyn Bankowski Esq., Chapter 13 Trustee
